Citation Nr: 1744826	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, to include as secondary to exposure to herbicide agents.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had honorable active military service from March 1964 to May 1967 with foreign service in Korea from October 1964 to November 1965 and in the Republic of Vietnam from August 1966 to May 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2012 and March 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the Veteran's appeal initially included a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, in a January 2017 rating decision, the RO granted service connection for PTSD assigning a 70 percent disability rating effective September 29, 2010, the date of the Veteran's claim.  As this was a full grant of the benefit sought on appeal, there is no issue left for the Board to decide and it, therefore, has no further jurisdiction over that claim. 

In the Veteran's September 2016 substantive appeal, the Veteran requested a hearing before the Board via Videoconference.  Following a pre-hearing teleconference with the Veteran's attorney, the Veteran's attorney submitted an October 2017 written statement requesting that the Board enter a favorable decision with regard to the issues of service connection for chronic kidney disease and entitlement to a TDIU, and, if so, the Veteran would withdraw the remaining issue on appeal and his request for a Board hearing.  In addition, the Veteran submitted a motion that his appeal be advanced on the Board's docket due to his stage IV chronic kidney disease.

Given the favorable nature of the Board's decision herein according to the October 2017 written request, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e) (2016).  As for the Veteran's motion to be advanced on the Board's docket, appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 § 20.900(c) (2016).  The Board finds that good or sufficient cause has been shown and, therefore, the motion to advance the appeal on the Board's docket is granted.  
FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's chronic kidney disease is etiologically related to his presumed exposure to herbicide agents during his service in the Republic of Vietnam.

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD has caused him to be unable to obtain and sustain a substantially gainful occupation.  

2.  By correspondence received October 3, 2017, prior to promulgation of a decision in this case, the Veteran agreed to withdraw his appeal related to the petition to reopen for service connection for bilateral hearing loss if entitlement service connection for chronic kidney and entitlement to a TDIU were granted.


CONCLUSIONS OF LAW

1.  Service connection for chronic kidney disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).

3.  The criteria for withdrawal of the Veteran's appeal of the petition to reopen for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Chronic Kidney Disease

The Veteran contends that his chronic kidney disease is related to his exposure to herbicide agents during his service in Vietnam.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board acknowledges that the Veteran served in the Republic of Vietnam and is, therefore, presumed to have been exposed to herbicides agents due to such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, chronic kidney disease has not been found to be an enumerated disease associated with such exposure.  38 C.F.R. § 3.309(e).  Although this does not preclude service connection on a direct basis, the evidence would clearly have to demonstrate that, in the veteran's specific case, his bladder cancer was the result his exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

In support of his claim, the Veteran submitted a private medical opinion dated in January 2017 in which the private physician opined that it is at least as likely as not that the Veteran's exposure to Agent Orange caused his chronic kidney disease .  The private physician's medical opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  There are no opposing opinions of record.

Consequently, the Board finds that the evidence is at least in equipoise with respect to the claim, and service connection is warranted for the Veteran's chronic kidney disease.  The Veteran's appeal is, therefore, granted.

II.  TDIU

The Veteran is seeking entitlement to TDIU benefits due to PTSD from the date of service connection for PTSD, September 29, 2010.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran has been service-connected for PTSD, evaluated as 70 percent disabling, since September 29, 2010.  As the Veteran's PTSD is rated as 70 percent disabling, the minimum schedular requirements for a TDIU are met under 38 C.F.R. § 4.16(a) since September 29, 2010.  However, the evidence must still show that the Veteran is in fact unable to pursue a substantially gainful occupation due to his service-connected PTSD in order to establish entitlement to a TDIU since that time.  

In support of his claim, the Veteran submitted a private psychologist's opinion dated in December 2016 in which he opined that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD since 2000.  

In contrast, a January 2017 VA examiner opined that, although his PTSD symptoms would likely cause some interpersonal difficulties with coworkers in both physical and sedentary employment settings, the Veteran's PTSD symptoms alone do not appear to render him unable to obtain and maintain gainful employment.  

Consequently, the Board finds that the evidence is at least in equipoise and, therefore, resolves reasonable doubt in the Veteran's favor that his service-connected PTSD causes him to unable to obtain and sustain a substantially gainful occupation.  See 38 C.F.R. § 4.3.  The Veteran's appeal is, therefore, granted and entitlement to a TDIU is awarded based upon his service-connected PTSD since September 29, 2010.  

The Board notes that the evidence establishes that the Veteran has been unemployed since his retirement from the IRS in 2000.  The Veteran reported he retired, in significant part, due to PTSD symptoms.  As service connection for PTSD was established effective September 29, 2010, however, an effective date for a TDIU based upon that disability cannot be established earlier than that date.  See 38 C.F.R. § 3.400.  Consequently, the grant of TDIU is effective September 29, 2010.  

III.  Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on October 3, 2017, prior to promulgation of a decision in this case, the Veteran's attorney submitted correspondence after a pre-hearing teleconference in which the Veteran agreed to withdraw his appeal as to the petition seeking reopen a claim for service connection for bilateral hearing loss if the Board were to grant entitlement to service connection for chronic kidney disease and entitlement a TDIU due to service-connected PTSD.  As the Board has herein granted the claims sought, it finds that there no further allegations of errors of fact or law for appellate consideration as the Veteran has withdrawn his petition to reopen for service connection for  bilateral hearing loss on appeal.  Accordingly, the Board does not have jurisdiction to review that issue.  The Board finds, therefore, that the Veteran's appeal as to that issue is dismissed.


ORDER

Entitlement to service connection for chronic kidney disease is granted.

Entitlement to a TDIU due to service-connected PTSD, effective September 29, 2009, is granted, subject to controlling regulations governing the payment of monetary benefits.

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss is dismissed.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


